 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                              X


 ELIZABETH PASTOR,

                        Plaintiff,

         -against-
                                                      NOT FOR PUBLICATION
 PARTNERSHIP FOR CHILDREN'S                           ORDER
 RIGHTS,                                              No. 10-CV-5167(CBA)(LB)
                        Defendant.
                                             -X

AMON,United States District Judge:

       Elizabeth Pastor filed a pro se complaint against Partnership for Children's Rights

("Partnership") on November 3, 2010 alleging violations of Title VII, 42 U.S.C. § 2000e et seq..

and the Americans with Disabilities Act,42 U.S.C. § 12101 et seq. (D.E.#1.) On September 27,

2012, the Court granted summary judgment in favor of Partnership, holding that it was not an

"employer" within the meaning of those statutes. (D.E. # 47 at 7.) Pastor filed a motion for

reconsideration one week later, attaching additional evidence of Partnership's "employer" status.

(D.E. # 49.) On January 4, 2013, the Court denied that motion for reconsideration. (D.E. #51.)

On November 5, 2013, the Second Circuit affirmed "for the reasons stated in the District Court's

memorandum and order of September 28, 2012." Pastor v. P'ship for Children's Rights. 538 F.

App'x 119,120(2d Cir. 2013). On February 13,2019,Pastor filed a motion to vacate thejudgment

in this case. (D.E.# 57.) For the reasons stated below, that motion is DENIED.

       Pastor's pro se motion raises many of the same arguments she raised in her opposition to

Partnership's motion for summary judgment,(D.E. # 43), and in her motion for reconsideration,

(D.E.# 49). She argues that she is entitled to relieffrom the judgment under Federal Rule of Civil

Procedure 60(b) because "there was a mistake, fraud by [the] opposing side[,] and a key piece of

evidence not added to this case." (D.E. # 57 at 2.) Under Rule 60(b), "the court may relieve a

                                                  1
party or its legal representative from a final judgment, order, or proceeding for...(1) mistake,

inadvertence, surprise, or excusable neglect;(2) newly discovered evidence that, with reasonable

diligence, could not have been discovered in time to move for a new trial under Rule 59(b); [or]

(3)fraud ...,misrepresentation, or misconduct by an opposing party," among other grounds not

raised here. Fed. R. Civ. P. 60(b)(l)-(3). However,"[a] motion under Rule 60(b)" brought "for

reasons(1),(2), and (3)" must be made "no more than a year after the entry ofthe judgment." Fed.

R. Civ. P. 60(c)(1). "This limitations period is absolute." Warren v. Garvin. 219 F.3d 111, 114

(2d Cir. 2000)(internal quotation marks omitted). Because Pastor's motion was filed over six

years after the entry ofjudgment, it must be denied.

       The Court cannot excuse Pastor's failure to abide by the limitations period by considering

her motion under Rule 60(b)(6), which allows a court to grant relief for "any other reason that

justifies relief." Although that provision is not subject to the one-year limitations period, "Rule

60(b)(6) only applies if the reasons offered for relief from judgment are not covered under the

more specific provisions of Rule 60(b)(l)-(5)." Warren. 219 F.3d at 114. Pastor's motion fits

squarely in Rules 60(b)(l)-(3). Her failure to abide by Rule 60(c)(l)'s limitations period therefore

cannot be excused. Accordingly, Pastor's Rule 60(b) motion to vacate the judgment,(D.E.# 57),

is DENIED.


       SO ORDERED.


Dated: September (^2019
        Brooklyn, New York                              s/Carol Bagley Amon
                                                       Carol Bagley A:
                                                       United States District Jiidge
